It is my
privilege and honour to address the fifty-third session of
the General Assembly on behalf of Bosnia and
Herzegovina.
12


At the outset I would like to congratulate Mr. Didier
Opertti on his election as President. His well-known skills
and experience in international affairs guarantee the wise
conduct of this session. Our gratitude goes to the outgoing
President, Mr. Hennadiy Udovenko of Ukraine.
Just a few days ago the outcome of the recent general
elections in Bosnia and Herzegovina was made public. We
are satisfied with the fact that those important elections,
conducted under the auspices of the Organization for
Security and Cooperation in Europe (OSCE), passed
practically without incident or disruption. According to the
general assessment by the international and local monitors,
we had free and fair elections.
A new chapter in the political life of Bosnia and
Herzegovina is about to begin. The new Parliament and the
new Council of Ministers will have to address without
delay a number of issues of vital importance for our
country. Indeed, at stake is the destiny of a country with a
particular internal structure: three constitutive peoples, two
entities and one internationally recognized State. Only
through scrupulous respect for equal rights and adequate
participation in power by the parties in Bosnia and
Herzegovina can we achieve the goal, which has no
credible alternative: a modern State based on the rule of
law, parliamentary democracy, respect for human rights and
a market economy. This will also open the door for
integration into European and transatlantic institutions. The
most encouraging sign in this direction was the recent
Declaration of support by the European Union and the
establishment of its Joint Task Force with Bosnia and
Herzegovina.
It is obvious that we in Bosnia and Herzegovina
cannot do this alone. We must prove to our friends and
supporters from around the world that we can be a reliable,
responsible partner in this joint project, which in the end
should place Bosnia and Herzegovina in the family of
democratic States. But it also must be remembered that,
inevitably, those in Bosnia and Herzegovina who behave
differently or against the rules will not be allowed to
participate in this endeavour of crucial importance.
The question about the future of my country is being
asked in many quarters of the world. The same question,
but certainly with an additional existential and emotional
charge, is in the air in Bosnia and Herzegovina itself.
There are no easy answers in Bosnia and Herzegovina.
However, since we are talking here about the future of a
very specific country, the possible answer is at the same
time both simple and complicated. It is simple because of
the fact that whoever holds public office in Bosnia and
Herzegovina is obliged to implement the provisions of the
Dayton Agreement fully and unconditionally. On the other
hand, it is complicated because it will, to a large extent,
depend on good political will, a sense of historical
responsibility and the determination of each player in the
complex State structure of Bosnia and Herzegovina to do
so.
Almost three years after the signing of the Peace
Agreement, the consolidation of peace and the
reconstruction process in Bosnia and Herzegovina is
entering a new stage. From the very beginning, the
military component was implemented well and an
environment of overall security was created. Thus, we
were able to focus our energy on the civilian aspects of
the Agreement, which proved to be extremely complex.
We went through the rough waters of various obstacles,
mistrust, misunderstanding and obstruction. But it was
also a time of the first signs of confidence-building and
the establishment of the necessary foundation for a
healthy partnership.
In spite of the often justified criticism regarding the
pace of progress, one must recall some of the important
positive steps that have been made: one flag, a common
currency, common license plates, common passports,
generally improved freedom of movement and significant
reconstruction results. On the other hand, the return of
refugees and displaced persons to their homes of origin,
the proper functioning of State institutions, an
independent judicial system, and the uniform protection
of human rights still represent major problems in Bosnia
and Herzegovina.
Therefore, with the elections behind us, the renewed
political resolve and energy must be applied to finding a
solution to all the aforementioned issues. A multi-ethnic,
multicultural Bosnia and Herzegovina within both its
entities, in which mutual respect, equality and cooperation
among the constitutive peoples and different ethnic groups
are shared assets, will be the best answer to superficial
theories on the inevitable clashes between different
cultures and civilizations.
The continued presence of the international
community in Bosnia and Herzegovina is certainly
needed. Without the generous help and support it has
13


extended so far, little would have been achieved. The
United Nations and its specialized agencies stand high
among those that are doing their best to help Bosnia and
Herzegovina overcome its problems. But the time has come
to consider that one future path may lie in changing the
donor-recipient relationship into a concrete, project-oriented
joint venture, in which local companies and infrastructure
could have a more substantial participation.
This would no doubt contribute to the faster economic
rehabilitation of Bosnia and Herzegovina and to reaching
the level of self-sustainable growth. Better economic
prospects will certainly enhance our ability to overcome
many existing obstacles and to achieve the overall stability
of the country; and the ultimate goal of handing over the
business of running the country to the citizens of Bosnia
and Herzegovina would be better served.
At a more global level, this is the way for Bosnia and
Herzegovina to become a factor for stability in the region
and an active partner in building security architecture on the
continent. As has already been mentioned, we in Bosnia
and Herzegovina cannot do this alone. But, hand in hand
with the international community, we can all continue our
journey into the next millennium with more hope and better
prospects.
In less than two years, the century — full of
achievements and unbelievable technological progress, but
also a period of two world wars and a number of smaller
but no less tragic conflicts — will be over. We are stepping
into a new millennium with a lot of expectations, but also
with heavy baggage.
Here, I would be morally and politically reckless if I
did not highlight the tragic and increasingly alarming
situation in the Kosovo region of the Federal Republic of
Yugoslavia. Events there certainly have a contaminating
effect on Bosnia and Herzegovina, at least psychologically.
However, the situation is in itself worthy of our great
consideration and engagement, regardless of its impact on
Bosnia and Herzegovina or beyond.
Lessons must have been learned from the international
treatment Bosnia and Herzegovina received during our
recent crisis. Decisiveness, urgency and the proper
combination of tools and remedies available to the key
factors must all be there in order for us to achieve a speedy
and proper solution. The human, national and democratic
rights of all the parties must be taken into consideration, as
must the territorial integrity of all States in the region. No
matter how we get there, all lasting solutions end with a
political settlement — one which all the parties need to
abide by, if not always enthusiastically support. We are
there to help in any way we can and the active support of
us all will be necessary.
Bosnia and Herzegovina, on the other hand, has tried
to learn from its recent past. When you have to pay a
high price for a lesson, you also learn well. Among other
steps, Bosnia and Herzegovina has ratified the Convention
on the Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-Personnel Mines and on Their
Destruction. We now need to continue our efforts to
decontaminate the ground, and the assistance of the
international community is also essential in this
endeavour.
Bosnia and Herzegovina’s experience was also
critical to the recent adoption of the Statute of the
International Criminal Court in Rome. We played a vital
and active role in Rome, since we are convinced that
justice and reconciliation, legality and peace, are
intertwined. The new Court should take into consideration
the experiences of the International Tribunal for the
former Yugoslavia, whose impact on lasting peace in
Bosnia and Herzegovina is critical.
We in Bosnia and Herzegovina are convinced that
those responsible for serious violations of international
humanitarian law should be brought to justice, regardless
of the ethnicity of the victims or perpetrators. We have a
direct and decisive interest in securing compliance by all
signatories, and all others who are obligated, with all their
commitments under the peace Agreement, including full
compliance with the International Tribunal.
One thing we can be proud of is our universal
Organization, the United Nations, which, throughout this
time, has been the main vehicle for promoting peace,
cooperation and development on our planet. In the face of
new challenges, we would like to see the United Nations
even more efficient and instrumental in dealing with a
number of global issues.
The struggle against terrorism, illegal arms and drug-
trafficking and violations of human rights is in the
forefront of our common agenda for a better future. The
role of a dynamic, effective, well-focused United Nations
is indispensable in that respect.
This year, we are also celebrating the fiftieth
anniversary of the Universal Declaration of Human
Rights. Thanks to that document and to the tireless
14


activities of people around the world, human rights have
become a genuine global issue, and ensuring their respect
and protection is one of the most important ongoing tasks
of the international community.
The end of this millennium in human history has
witnessed a growing number of massive humanitarian
emergencies. We need to draw conclusions from them
because the flagrant violation of human rights and
humanitarian law and the barbaric acts of savagery that we
have witnessed in various parts of the globe in recent years
are an affront to our common humanity.
Based on our own experience in Bosnia and
Herzegovina, we have learned lessons that we must share
with the international community as a part of our
humanitarian duty. We owe it to ourselves and to our
children. That is why my Government intends to propose
for the favourable consideration of this Assembly a set of
basic tenets of humanitarian action in emergency situations.
The purpose is neither to duplicate nor to downgrade the
ongoing efforts, but rather to supplement what exists and to
enhance awareness of the need to adjust international norms
and practices to new realities. We trust that all Member
States will join us in this effort so that, together, we are
able to contribute to the development of a new international
humanitarian order.










